PER CURIAM.
The record is a meager and unsatisfactory one. There are questions raised as to the authenticity and effect of an alleged agreement not to file the chattel mortgage, and.the argument by both sides has been quite extended; but in the opinion of the majority of the court it is not necessary to go into the case so fully. We are clearly of the opinion that the holder of the chattel mortgage was entitled to have his day in court, in a suit to foreclose it, and that so much of the order as refused him leave to begin, such a suit on the ground that the property was in the hands of a receiver in bankruptcy must be reversed. It was entirely proper, however, for the bankruptcy court to refuse to give petitioner immediate possession of the property. It should remain in the custody of the receiver till the suit Is determined, although, of course, if all parties agree, it may be sold and the proceeds held by the receiver. Order modified.